DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanj (US 9528045 B2).
With regards to claim 1, Kanj discloses carbon-based fluorescent tracers and associated method comprising: providing a composition comprising photoluminescent carbon nanostructures (PCN's) suspended in a continuous phase having at least one of a limited solubility in the tagged liquid and substantially low concentration of PCNs (column 6, lines 13-20; column 9, lines 36-39 and lines 58-62;  column 12, lines 35-49); and incorporating the PCNs' suspension into the liquid (column 12, lines 35-56), wherein the suspension is incorporated at a concentration of continuous 
With regards to claim 8, Kanj discloses wherein the step of incorporating comprises using a dosing pump in liquid communication with the tagged liquid (column 12, lines 35-56; column 6, lines 13-20).
With regards to claims 9 and 10, Kanj discloses the claimed PCNs and mixture (column 6, lines 13-28; column 12, lined 35-56).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in 
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanj in view of Sarkar (US 20130109597 A1).
With regards to claim 2, Kanj does not specify the claimed PCNs. Sarkar is in the field of nanoparticle smart tags and teaches graphene quantum dots were generally known analyte tags that may be engineered to specifically detect certain analytes of interest [0018-0019]. In view of the recited benefit, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kanj with the claimed PCNs.
With regards to claim 3, Kanj discloses wherein the tagged liquid is crude oil, fuel, olive oil or a non-polar bulk liquid (Column 6, lines 13-20; column 12, lines 35-56).
With regards to claim 4, Kanj discloses wherein the continuous phase is a polar liquid (column 12, lines 35-56).
With regards to claim 5, Kanj does not specify the claimed liquid. However, it is noted that the specific liquid under analysis would have been considered a matter of routine design choice depending upon the particular needs of an application. Therefore, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kani with the claimed liquid in order to detect analytes of interest in wine.
With regards to claim 6, Kanj does not specify wherein PCNs are modified to form a non-polar surface. However, it is noted that PCN were generally understood as being capable of modification at least through chemical means to change the chemical structure of the PCN from non-polar to polar and vice versa. As such, it would have been well known, obvious, and predictably suitable to one with ordinary skill in the art to modify Kanj with the claimed PCNs in order to be compatible with a desired liquid under analysis.
.

Allowable Subject Matter
Claims 11, 13, 14, 16, 17, and 19-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Prior art does not teach a method of identifying a tagged non-polar liquid, implementable in a tagged non-polar bulk liquid wherein the non-polar bulk liquid was tagged by incorporating a composition comprising PCNs suspended in a continuous phase having limited solubility in the tagged non-polar bulk liquid at a concentration of continuous phase that is below the solubility limit, the method comprising: obtaining a sample of predetermined volume from the non-polar bulk liquid; admixing into the non-polar bulk liquid the continuous phase of the suspension to a concentration above the solubility limit of the continuous phase in the tagged non-polar bulk liquid; and partitioning the continuous phase from the tagged non-polar bulk liquid, in combination with the other claimed steps.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884